Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: FIGS. 2A, 2B and 6, wings have curved side edges and straight bottom edge
Species II: FIGS. 3, wings have straight side edges and bottom edge
Species III: FIG. 4A, wings have curved side edges and a convex bottom edge
Species IV: FIGS. 4B and 5, wings have curved side edges and a concave bottom edge
Species V: FIG. 4C, wings have straight side edges and a convex bottom edge
Species VI: FIGS. 7, 8, and 12, wings have curved side edges and straight bottom edge further comprising hoisting webs
Species VII: FIGS. 9, 10, and 12, mid-section comprises foot pocket and can include canopy
Species VIII: FIGS. 11A and 11B, hammock comprising bug net and can include canopy
Species IX: FIGS. 12 and 13, lines of adjustable length extend between edges of mid-section to mid-portions of the wings
Species X: FIGS. 14A, 14B, 15A, and 15B, hammock comprises sleeping pad
Species XI: FIGS. 16A and 16B, hammock comprises inflatable tubes extending alongside edges of the mid-section from the head to foot edges of the mid-section
Species XII: FIGS. 16C and 16D, hammock comprises an inflatable tube running continuously around the perimeter edges of the mid-section
Species XIII: FIGS. 16 E and 16F, hammock comprises an inflatable tube running continuously along a first side edge, head (or foot) end, and second side edge of the mid-section

Species XV: FIGS. 12 and 18, hammock comprises wings at two side edges of the mid-section, lines of adjustable length extending from the edges of the mid-section to suspension points, and further comprises a plurality of central supports along an axis that runs down the center of the mid-section from the head end to the foot end
Species XVI: FIGS. 12, 19 and 20 hammock comprises wings at two side edges of the mid-section, lines of adjustable length extending from the edges of the mid-section to suspension points, and further comprises a central support along an axis that runs down the center of the mid-section from the head end to the foot end
Species XVII: FIG. 21, wings are narrower not extending to the head and foot ends of the mid-section and further comprises a plurality of wings along the edges of the mid-section
	The species are independent or distinct because the different species have mutually exclusive characteristics, including the structural configuration of each of the species I through XVII previously mentioned. In addition, these species are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (between Species I through XVII) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXIS FELIX LOPEZ/						/DAVID R HARE/Examiner, Art Unit 3673                                                                         Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                                                                              
								
10/26/2021